Muedock :
The Commissioner has asserted a deficiency of $1,595.30 for the calendar year 1919. The petitioner contends that the entire deficiency was erroneously determined in that the amount of additional Federal income taxes for 1917, assessed in May and paid in August, 1919, and the amount of additional income tax for 1918, assessed in 1920 and 1924 and paid in 1920 and 1924, were eliminated from invested capital in accordance with the provisions of article 845 of Regulations 45, and in that good will in the amount of $25,000 has been eliminated from invested capital, and premiums paid on insurance were eliminated from invested capital.
FINDINGS OF FACT.
The petitioner is a Pennsylvania corporation with its principal offices at Wilkes-Barre, Pa.
*1295One thousand six hundred and thirty-eight dollars- and sixty-five cents, the amount of additional income and profits taxes for 1917, was excluded from the petitioner’s invested capital for the taxable year as of January 1, 1919.
In October, 1920, an additional assessment of income taxes for 1918, amounting to $7,598.51, was made and was paid in October, 1920. Another assessment for 1918, amounting to $2,132.40, was made in February, 1924. The Commissioner added these additional assessments to the original amount of tax due as shown upon the return, which made a total of $47,166.55 and which he excluded from the petitioner’s invested capital for 1919 in accordance with article 845 of Regulations 45.

The deficiency for 1919 is $1,695.30. Judgment will be entered for the respondent.